Citation Nr: 1502749	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-39 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for a right shoulder disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected adjustment disorder with mixed anxiety and depression. 

5.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992 and from February 2003 to May 2004, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He had additional service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2012, the Board remanded the claims on appeal for further development.  The claims were again remanded in February 2014 for subsequent necessary development.  

Also in the February 2014 Remand, the Board referred a claim for a clothing allowance to the Agency of Original Jurisdiction (AOJ), noting that it was unclear from the record whether that claim had yet been referred to a VA hospital for adjudication.  In addition, it referred the claims of entitlement to service connection for a left ankle disorder, radicular pain in the left lower extremity, right and left hip disorders, right and left knee disorders, a cervical spine disorder, a thoracic spine disorder, discogenic neuropathy of the right upper extremity, a TBI, and a respiratory disorder, to include bronchial asthma, to the AOJ for appropriate action.  The Board ordered that all necessary notice, development and adjudication of these service connection claims be accomplished.  It is unclear if these matters have been has been accomplished, and they are again referred to the RO for appropriate action.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded the claims to the AOJ.  It noted that since the Board's last review, the Veteran had been discharged from the Army Reserve and any associated service treatment records would be relevant to the Veteran's benefits determination.  Additional action was also ordered, including obtaining additional rating information and opinions from examiners who had examined the Veteran for the claims for hearing loss, the right ankle and the right shoulder, as well as new examinations related to the claim for eye disorder and tinea versicolor.  

In December 2014 argument before the Board, the Veteran's representative argues that the case should again be remanded to the AOJ because it has been returned to the Board prior to the AOJ's compliance with all remand directives.  The representative notes that while an examination was provided, it does not appear that the AOJ obtained all the opinions that the Board instructed them to obtain.  As to the opinion provided, it is urged that it is inadequate because it consists of nothing but the request and an opinion on the shoulder disorder.  Also, no psychiatric examination was provided.  The representative notes that VBMS indicates that several exam requests are still open.  In view of the above, the representative argues that the appeal should be remanded again for full compliance with the February 2014 remand instructions.  

A review of the record discloses that while substantial development in compliance with the detailed Board remand has been accomplished, some does in fact remain outstanding.  As of December 2014 multiple examination requests related to the claims on appeal remain open.  Those include examinations for hearing loss, general medical and psychiatric disability (relating to the eye disorder).  

The Veteran filed a VA/DOD Joint Disability Evaluation Board Claim in October 2014 for multiple disabilities including depression, anxiety, back pain, hearing loss, right wrist injury, inability to stand and walk over 10 minutes, and high blood pressure.  

In November 2014, the Veteran reported in response to a request to identify treatment sources that he had no additional evidence to submit and that all of his treatment was with the VAMCs in Orlando and Kissimmee.  

The supplemental statement of the case dated in October 2014 reflects that the AOJ considered a June 2014 VA examination which contained the opinion that the conditions were less likely than not related to service.  

The June 2014 VA examination report consists of 18 pages of questions and opinion requests as set forth in the February 2014 Remand regarding the remanded claims, along with the following response from the examiner:

b.  The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  
c. Rationale:  He had essentially normal physical examination without restrictions.  Additionally, all xrays obtained in the military were normal.  
Pt with acute diagnosis of shoulder strain in the military.  
No diagnosis of arthritis or rotator cuff injury.  
Pt post military with degenerative changes and rotator cuff [calcific] tendinitis - it would only be mere speculation as to how this post military finding that was not present in the military are caused.  
Please note that I am not the original examiner.  that physician no longer works at the Orlando VAMC comp and pen department.

The Board agrees with the representative and finds that the AOJ failed to comply with the Board's remand directives as to examination.  First, the Board notes that this examination clearly does not address either the tinea increased rating issue, or service connection for hearing loss or eye disorder.  Moreover, as to the ankle and shoulder, the examiner did not address whether there are symptoms related to the Veteran's claimed right shoulder and ankle disorders, including pain, that cannot be attributed to a known diagnostic entity.  If such were found, the examiner was to provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Accordingly, the matters must, once again, be remanded.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Board thus finds that the June 2014 etiology opinion is insufficient, contains inadequate rationale and is not responsive to the Board's directives.  Under the circumstances, it finds that an additional remand is required to ensure compliance and to ensure that additional examination and opinion evidence is obtained.  

Finally, the outcome of these claims may have a bearing upon the claim of entitlement to TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any addition relevant records related to the Veteran's claims, including related to his VA/DOD Joint Disability Evaluation Board Claim filed in October 2014.  

2.  Afford the Veteran an examination to determine the current severity of his tinea versicolor, if one has not been accomplished since December 2014.  The VBMS/Virtual VA records must be made available to and reviewed by the examiner, to include a copy of this remand as well as the February 2014 remand.  The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  Afford the veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all right shoulder and right knee disorders present during the period of the claims.  The VBMS/Virtual VA records must be made available to and reviewed by the examiner, to include a copy of this remand as well as the February 2014 remand (The examiner is directed to the relevant summary contained in action paragraphs 6 and 7 of that remand for specific evidence to consider).

With respect to each right shoulder and right knee disorder present during the period of the claims that is attributable to a known clinical diagnosis, the examiner should state an opinion as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's active service. 

With respect to any right shoulder and right knee disorders symptoms present during the period of the claims that are not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of their presence.  If there are symptoms related to the Veteran's claimed right shoulder or right ankle disorder, including pain, that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran an audiological evaluation to determine the nature and etiology of any hearing loss present during the period of the claims, if such an evaluation has not been accomplished since December 2014.  The VBMS/Virtual VA records must be made available to and reviewed by the examiner, to include a copy of this remand as well as the February 2014 remand (The examiner is directed to the relevant summary contained in action paragraph 8 of that remand for specific evidence to consider).

With respect to any hearing loss present during the period of the claims that is attributable to a known clinical diagnosis, the examiner should state an opinion as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's active service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5.  Afford the Veteran a VA psychiatric examination to determine whether he has, or has had at any time during the pendency of the claim, an eye disorder related to his service-connected adjustment disorder with mixed anxiety and depression, if such an evaluation has not been accomplished since December 2014.  The VBMS/Virtual VA records must be made available to and reviewed by the examiner, to include a copy of this remand as well as the February 2014 remand (The examiner is directed to the relevant summary contained in action paragraph 9 of that remand for specific evidence to consider).

The examiner must provide opinions as to the following:

a. whether it is at least as likely as not that the Veteran has had an eye disorder since any time around April 2008 (when he filed his claim for service connection), including photophobia and/or blepharospasm, which was caused by his service-connected adjustment disorder with mixed anxiety and depression.  

b.  whether it is at least as likely as not that the Veteran has had an eye disorder since any time around April 2008 (when he filed his claim for service connection), including photophobia and/or blepharospasm, which was aggravated by his service-connected adjustment disorder with mixed anxiety and depression.  Aggravation means a permanent worsening beyond the natural progression of the disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completion of the VA psychiatric examination discussed above, the VA psychiatric examiner and the ophthalmologist who performed the April 2012 VA eye examination should be asked coordinate to determine the etiology of the Veteran's claimed eye disorder. 

Specifically, the examiners must address whether the Veteran has had an eye disorder since any time around April 2008 (when he filed his claim for service connection), including photophobia and/or blepharospasm which: (1) began during active service, to include ACDTURA; (2) is related to any incident of service, including ACDUTRA; (3) is related to an injury incurred during a period of INACDTURA; or (4) was caused or aggravated by his service-connected adjustment disorder with mixed anxiety and depression. 

If the April 2012 VA eye examiner is not available, the claims file should be provided to another eye specialist to review, and the examiner who performs the VA psychiatric examination requested above should coordinate with that clinician to provide the requested opinions.  

7.  Undertake any other indicated development, including that related to the claim for TDIU. 

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




